DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 08/27/2019. The applicant submits an Information Disclosure Statement dated 10/12/2020. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to applications dated 02/08/2018 and 12/19/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The claims fail the first prong of the 2019 Revised Patent Subject matter Eligibility Guidance.  The claims have structure of telematics, a remote device, and sensors that identify the health a vehicles components and compare that health to historical data to predict the useful life of the components. The claims recite a system for identifying real time component remaining effective life status parameters of a vehicle component. This judicial exception is not integrated into a practical application because the claims do not identify what the information is used to do a real world operation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the observations and calculations are not applied to a real world operation such as replacing the failing components or recalling the 
Claims 11- 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The claims fail the first prong of the 2019 Revised Patent Subject matter Eligibility Guidance.  The claims have structure of telematics, a remote device, and sensors that identify the health a vehicles components and compare that health to historical data to predict the useful life of the components. The claims recite a method for identifying real time component remaining effective life status parameters of an electrical system of a vehicle. This judicial exception is not integrated into a practical application because do not identify what the information is used to do a real world operation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the observations and calculations are not applied to a real world operation such as replacing the failing components or recalling the vehicle to undergo maintenance. Therefore, the claims fail the second prong the to 2019 guidance because the evaluation and observation are not applied to a real world operation to perform an operation.
Claims 17 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The claims fail the first prong of the 2019 Revised Patent Subject matter Eligibility Guidance.  The claims have structure of telematics, a remote device, and sensors that identify the health a vehicles components and compare that health to historical data to predict the useful life of the components. The claims recite a system for identifying real time component 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fiechter US 2003/0114965 in view of Maeda US 2012/0166142.
As per claim 1, A system for identifying real time component remaining effective life status parameters of a vehicle component, the vehicle component having a service life span associated therewith when new, the system comprising: 
a telematics hardware device comprising a processor, memory, firmware and communications capability; (Fiechter paragraph 0028 discloses, “The condition monitoring system (COMO) of the present invention consists of an on-board component integrated in a customer vehicle as illustrated in FIG. 1 and an off-board component shared by many vehicles as illustrated in FIG. 2.  The on-board component is a hardware/software system accessing the data bus infrastructures and interfacing the telematics and diagnostic functions of the vehicle.” And paragraph 0030 discloses, “The telematics platform unit may use cellular or wireless systems, satellite communication or short-range wireless communication system to communicate with a fixed network infrastructure of an off-board system.”)

said telematics hardware device monitoring at least one vehicle component from at least one vehicle and logging operational component data of said at least one vehicle component, said telematics hardware device communicating a log of operational component data to said remote device; (Fiechter paragraph 0003 discloses, “The maintenance systems on-board the vehicle continuously process sensor readings to determine the condition of the vehicle systems, parts and lubricants (e.g., brake pad wear, battery quality, and oil quality).” And paragraph 0102 discloses, “The vehicle then sends this aggregated information to the off-board system with the transmitted information including vehicle identification and time stamp.”)
said remote device accessing at least one record of operational component data, said operational component data comprising operational values from at least one vehicle component different statistical and machine learning and data mining approaches, the data acquired during utilization of the vehicle is analyzed and the vehicle system predictive models are up-dated in order to allow customized predictive models based on the operating conditions of each vehicle.” And paragraph 0099 discloses, “In addition, it aggregates sensor information to be analyzed in an off-board system using machine learning techniques with the off-board system providing analysis results as content for Internet services for workshop and customers.” And paragraph 0037 discloses, “Patterns for "normal vehicle behavior" and "problematic vehicle behavior" are derived by frequently processing the combined data using machine learning and data mining methods.  As an example, speed, engine revolutions, engine temperature, engine torque, environmental temperature, fuel consumption and emission values are analyzed to detect normal and abnormal behavior.  These patterns are used to adapt and personalize on-board system diagnostic algorithms and to enable off-board analysis for a variety of applications, including the prediction of up-coming vehicle problems and determination of vehicle maintenance status.” For vehicle component events.)
said remote device storing a minimum operational threshold value representative of a failing health condition of the vehicle component based upon said measured component event and a maximum operational threshold value representative of an optimal health condition of the vehicle component based upon said measured component event; (Fiechter paragraph 0038 discloses, “As a result of different statistical and machine learning and data mining approaches, the data acquired during utilization of the vehicle is analyzed and the vehicle system predictive models are up-dated in order to allow customized predictive models based on the operating conditions of each vehicle.” And paragraph 0099 discloses, “In addition, it aggregates sensor information to be analyzed in an off-board system using machine learning techniques with the off-board system providing analysis results as content for Internet services for workshop and customers.” And paragraph 0037 discloses, “Patterns for "normal vehicle behavior" and "problematic vehicle behavior" are derived by frequently processing the combined data using machine learning and data mining methods.  As an example, speed, engine revolutions, engine temperature, engine torque, environmental temperature, fuel consumption and emission values are analyzed to detect normal and abnormal behavior.  These patterns are used to adapt and personalize on-board system diagnostic algorithms and to enable off-board analysis for a variety of applications, including the prediction of up-coming vehicle problems and determination of vehicle maintenance status.” For vehicle component events.)
said remote device normalizing each of the operational values (X) of the operational component data with the minimum and maximum threshold values to identify normalized real time component health status parameters of the vehicle component; (Maeda paragraph 0042 teaches, “After performing such processing, threshold values are set according to the threshold processing shown in the same drawing (for example, a maximum threshold and a minimum threshold are set), and determination is performed on whether anomaly exists or not.  Filter processing can be varied for each sensor signal or can be the same for all signals.  Although not shown, it is also possible to perform normalization (canonicalization) of the sensor signals” and paragraph 0043 and 0048) and, 
said remote device associating the normalized real-time component health status parameters with the service life span of the vehicle component to identify the real time 
Fiechter discloses a system and method for condition monitoring of vehicles. Fiechter does not disclose component data with the minimum and maximum threshold values to identify normalized real time. Maeda teaches of component data with the minimum and maximum threshold values to identify normalized real time. Therefore, at the time of the filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Maeda et.al. into the invention of Fiechter. Such incorporation is motivated by the need to ensure accurate prediction of the longevity of vehicle components.
As per claim 2, The system of claim 1 wherein said remote device filters one of the operational component data and the identified normalized real time component health status rating parameters of the vehicle component by a moving average of a predetermined number of most recent values thereof.  (Fiechter paragraph 0090 discloses, “In the next step, four sets of floating averages were calculated for all available data except for the cooling water temperature, taking into account the last 5, 20, 40 and 80 data sets, i.e. 15 seconds, 1 minute, 2 minutes and 4 minutes before the current data point, as shown in FIG. 11.  Areas where the largest window contained a transition area that was previously created due to the removal of invalid data points were skipped.  A summary of the features used as input to the predictive model is listed in Table 3.  The floating average calculation for the cooling water temperature was accomplished by using the data up to 20 data points (1 minute) before the current data point.  The windows started from t-79 and t-39 and went up to t-20.  The desired output of the model is the cooling water temperature at the current time-step.  Therefore, the network forms a predictive model of the form depicted in FIG. 4.  The one-minute gap between the last value of the cooling temperature used as input as a prediction ensures that significant deviations can be detected.”) and (Maeda paragraph 0042 teaches, “After performing such processing, threshold values are set according to the threshold processing shown in the same drawing (for example, a maximum threshold and a minimum threshold are set), and determination is performed on whether anomaly exists or not.  Filter processing can be varied for each sensor signal or can be the same for all signals.  Although not shown, it is also possible to perform normalization (canonicalization) of the sensor signals” and paragraph 0043 and 0048) the claim does not identify what the component is or what the component data constitutes.
As per claim 3, The system of claim 1 wherein the minimum and maximum operational threshold values are determined from historical vehicle component data stored in the remote device having a distribution curve associated with life cycle of the vehicle component from an optimal health condition to a failing health condition. (Fiechtner paragraph 0102 discloses, “Abnormal system behavior is based on data aggregation stored on the on-board memory, which is subject to simple statistical methods (e.g. generation of histograms).  The vehicle then sends this aggregated information to the off-board system with the transmitted information including vehicle identification and time stamp.”) and (Maeda paragraph 0042 teaches, “After performing such processing, threshold values are set according to the threshold processing shown in the same drawing (for example, a maximum threshold and a minimum threshold are set), and determination is performed on whether anomaly exists or not.  Filter processing can be varied for each sensor signal or can be the same for all signals.  Although not shown, it is also possible to perform normalization (canonicalization) of the sensor signals” and paragraph 0043 and 0048)
As per claim 4, The system of claim 1 wherein each of the normalized real time component health status parameters (H) of the vehicle component is derived from: H=(V-Vmin)/(Vmax-Vmin) where X represents one of a filtered operational value and an non-filtered operational value, and when X represents the non-filtered operational value, said each of the normalized real time component health status parameters (H) is subsequently filtered; Xmin is the minimum operational threshold value; and Xmax is the maximum operational threshold value. (Maeda paragraph 0042 teaches, “After performing such processing, threshold values are set according to the threshold processing shown in the same drawing (for example, a maximum threshold and a minimum threshold are set), and determination is performed on whether anomaly exists or not.  Filter processing can be varied for each sensor signal or can be the same for all signals.  Although not shown, it is also possible to perform normalization (canonicalization) of the sensor signals” and paragraph 0043 and 0048)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661